Case 3:15-md-02670-JLS-MDD Document 2028-1 Filed 09/19/19 PageID.155575 Page 1 of
                                       2



   1
   2
   3
   4
   5
   6
   7
   8
   9
                          UNITED STATES DISTRICT COURT
  10
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  11
  12     IN RE: PACKAGED SEAFOOD            Case No. 3:15-md-02670-JLS-MDD
                                            MDL No. 2670
         PRODUCTS ANTITRUST
  13     LITIGATION                         ORDER GRANTING PLAINTIFFS’
  14                                        MOTION TO SEAL (RE: MOTION
                                            FOR PARTIAL SUMMARY
  15                                        JUDGMENT AGAINST STARKIST
                                            CO.)
  16     This document relates to:
  17       • Direct Action Plaintiff Winn- Re: ECF No.
               Dixie Stores, Inc.
  18
           • Direct Action Plaintiff
  19           Associated Wholesale
               Grocers, Inc.
  20
           • Direct Action Plaintiff W. Lee
  21           Flowers & Co.
  22
  23
  24
  25
  26
  27
  28
        ORDER GRANTING PLS.’ MOT. TO SEAL             CASE NO. 15-MD-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2028-1 Filed 09/19/19 PageID.155576 Page 2 of
                                       2



   1          On September 19, 2019, Plaintiffs filed a motion asking to seal their Motion
   2    for Partial Summary Judgment Against Defendant StarKist Co. (“Motion for
   3    Summary Judgment”) and the supporting Memorandum of Points and
   4    Authorities in Support of Motion for Partial Summary Judgment Against
   5    Defendant StarKist Co. (the “Memorandum of Points and Authorities”) pursuant
   6    to the Southern District of California’s Civil Local Rule 79.2(c) and the Protective
   7    Order in this action (ECF No. 194, incorporating the parties’ Joint Motion for
   8    Entry of Protective Order (ECF No. 173)).          Plaintiffs explained that these
   9    materials contain or reference information that one or more of the Defendants
  10    previously designated as “Confidential” or “Highly-Confidential” under the
  11    terms of the Protective Order, or (2) reference non-public litigation matters. See
  12    ECF No. 173 at ¶ 37 (requiring that filings incorporating information containing
  13    “Confidential” or “Highly Confidential” material be filed under seal).
  14          Based on the motion and related materials, the Court hereby orders that the
  15    Motion for Summary Judgment and supporting Memorandum of Points and
  16    Authorities be sealed.
  17          IT IS SO ORDERED.
  18
  19
        Date: ____________
  20                                          HON. JANIS L. SAMMARTINO
                                              UNITED STATES DISTRICT JUDGE
  21
  22
  23
  24
  25
  26
  27
  28
        ORDER GRANTING PLS.’ MOT. TO SEAL                   CASE NO. 15-MD-2670-JLS-MDD
